EXHIBIT 10.1
EXECUTION VERSION
THIRD AMENDMENT TO THE SUPERPRIORITY SENIOR SECURED DEBTOR-IN-
POSSESSION AND EXIT REVOLVING CREDIT AGREEMENT


This THIRD AMENDMENT (“Third Amendment”), dated as of April 23, 2015 is entered
into by and among HOUGHTON MIFFLIN HARCOURT COMPANY, a corporation organized
under the laws of the State of Delaware (“HMH Holdings” or “Holdings”), HOUGHTON
MIFFLIN HARCOURT PUBLISHERS INC., a corporation organized under the laws of the
State of Delaware (“HMHP”), HMH PUBLISHERS LLC, a limited liability company
organized under the laws of the State of Delaware (“Publishers”), HOUGHTON
MIFFLIN HARCOURT PUBLISHING COMPANY, a corporation organized under the laws of
the Commonwealth of Massachusetts (“HMCo”, and together with HMHP and
Publishers, collectively, the “Borrowers” and each a “Borrower”), each of the
Subsidiary Guarantors listed on Schedule 1 hereto, each of the Lenders listed on
the signature pages hereto, CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and CITIBANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders. 
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Credit Agreement (as defined below).
RECITALS:
WHEREAS, each of the Borrowers, Holdings, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the other parties listed on the
signature pages thereto are parties to that certain Superpriority Senior Secured
Debtor-in-Possession and Exit Revolving Credit Agreement dated as of May 22,
2012 (as amended by the First Amendment dated as of June 20, 2012 and the Second
Amendment dated as of June 20, 2012, the “Credit Agreement”).
WHEREAS, the Borrowing Agent has notified the Administrative Agent that it
desires to amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS TO CREDIT AGREEMENT
Section 6.01(g) of the Credit Agreement is hereby deleted and inserting in lieu:
“(g)            (i)  Indebtedness under the Term Loan Agreement in an aggregate
principal amount outstanding at any time not to exceed the aggregate of (A)
$500,000,000 and (B)  the aggregate outstanding principal amount of any
Indebtedness incurred under any Incremental Facilities (as defined in the Term
Loan Agreement) and (ii) any Permitted Refinancing Indebtedness in respect
thereof;”
SECTION 2.    CONDITIONS PRECEDENT TO EFFECTIVENESS
The provisions set forth in Section 1 hereof shall be effective as of the date
first above written (the “Third Amendment Effective Date”) when each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.08 of the Credit Agreement):


1.            Consents.  The Administrative Agent shall have received executed
signature pages hereto from each of the Required Lenders and each Loan Party.

--------------------------------------------------------------------------------

2.            Amendment and Restatement of Term Loan Agreement.  The Term Loan
Agreement is amended and restated on terms and conditions reasonably
satisfactory to the Administrative Agent, and the borrowings contemplated under
the amended and restated Term Loan Agreement shall have been funded or shall be
funded, on or substantially simultaneously with the Third Amendment Effective
Date.
3.            Expenses.  All fees and out-of-pocket costs and expenses owing to
the Administrative Agent and its Affiliates (including the reasonable fees and
out-of-pocket costs and expenses of legal counsel to the Administrative Agent)
incurred in connection with the transactions contemplated under this Third
Amendment that are required to be paid pursuant to Section 9.05(a) of the Credit
Agreement shall have been paid.
4.            Representations and Warranties.  The representations and
warranties set forth in Section 3 shall be true and correct on and as of the
Third Amendment Effective Date.
5.            No Default or Event of Default.  On and as of the Third Amendment
Effective Date and after giving effect to the amendments contemplated herein, no
Default or Event of Default shall have occurred and be continuing.
SECTION 3.    REPRESENTATIONS AND WARRANTIES
1.            Corporate Power and Authority.  Each of Loan Parties has all
requisite corporate or limited liability company power and authority, as
applicable, to enter into this Third Amendment.
2.            Authorization of Agreements.  The execution and delivery of this
Third Amendment and the performance of its obligations under this Third
Amendment have been duly authorized by all necessary corporate or limited
liability company action, as applicable, on the part of each of the Loan
Parties.
3.            Binding Obligation.  This Third Amendment has been duly executed
and delivered by each of the Loan Parties and is the legally valid and binding
obligation of each of the Loan Parties enforceable against such party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
relating to or limiting creditors’ rights generally or equitable principles
relating to enforceability.
4.            Credit Agreement Representations and Warranties.  The
representations and warranties set forth in Article III of the Credit Agreement
and each of the other Loan Documents are true and correct (or true and correct
in all material respects, in the case of any such representation or warranty
that is not qualified as to materiality) on and as of the Third Amendment
Effective Date (except to the extent that such representation or warranty
expressly relates to an earlier date, in which case such representations and
warranties shall be true and correct (or true and correct in all material
respects, in the case of any representation or warranty that is not qualified by
materiality) as of such earlier date).
SECTION 4.    MISCELLANEOUS
1.            Binding Effect.  This Third Amendment shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the
Administrative Agent, each of the Lenders and each of the Loan Parties.  None of
the Loan Parties’ rights or obligations hereunder or any interest therein may be
assigned or delegated by any of the Loan Parties without the prior written
consent of all Lenders.
2

--------------------------------------------------------------------------------

2.            Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
3.            Reference to Credit Agreement.  On and after the Third Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Third Amendment.
4.            Effect on Credit Agreement.  Except as specifically amended in
Section 1 of this Third Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.  This Third Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
5.            Execution.  The execution, delivery and performance of this Third
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Lender under, the Credit Agreement or any of the other Loan Documents.
6.            Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
7.            APPLICABLE LAW.  THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8.            Counterparts.  This Third Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
9.            Affirmation and Consent of Guarantors.  Each Guarantor hereby
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms, acknowledges and agrees that, (a) notwithstanding the effectiveness of
this Third Amendment, the obligations of such Guarantor contained in any of the
Loan Documents to which it is a party are, and shall remain, in full force and
effect and are hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of this Third Amendment, each reference in the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Third Amendment, (b) the pledge and security interest in the Collateral granted
by it pursuant to the Security Documents to which it is a party shall continue
in full force and effect and (c) such pledge and security interest in the
Collateral granted by it pursuant to such Security Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.


[The remainder of this page is intentionally left blank.]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 

 
HOUGHTON MIFFLIN HARCOURT COMPANY
         
 
By:
/s/ William F. Bayers       Name: William F. Bayers      
Title:   Executive Vice President,
            Secretary and General Counsel
         

 

 
HOUGHTON MIFFLIN HARCOURT PUBLISHERS
INC., as a Borrower
         
 
By:
/s/ William F. Bayers       Name: William F. Bayers      
Title:   Executive Vice President,
            Secretary and General Counsel
         

 

 
HOUGHTON MIFFLIN HARCOURT PUBLISHING
COMPANY, as a Borrower
         
 
By:
/s/ William F. Bayers       Name: William F. Bayers      
Title:   Executive Vice President,
            Secretary and General Counsel
         

 

 
HMH PUBLISHERS LLC, as a Borrower
            By:
Houghton Mifflin Harcourt Publishers Inc.,
its sole member
 
 
By:
/s/ William F. Bayers       Name: William F. Bayers      
Title:   Executive Vice President,
            Secretary and General Counsel
         

 

 
EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE 1 HERETO
         
 
By:
/s/ William F. Bayers       Name: William F. Bayers      
Title:   Executive Vice President,
            Secretary and General Counsel
         

 
 
 
 
[Signature Page to ABL Third Amendment]

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and a Lender
         
 
By:
/s/ K. Kelly Gunness       Name: K. Kelly Gunness      
Title:   Vice President
         

 
[Signature Page to ABL Third Amendment]
 

--------------------------------------------------------------------------------



 

 
WELLS FARGO BANK, N.A., as a Lender:
         
 
By:
/s/ Todd R. Nakamoto       Name: Todd R. Nakamoto      
Title:   Duly Authorized Signer
         

 




[Signature Page to ABL Third Amendment]

--------------------------------------------------------------------------------

SCHEDULE 1


Greenwood Publishing Group, Inc.
Houghton Mifflin Company International, Inc.
The Riverside Publishing Company
SchoolChapters, Inc.
Curiosityville, Inc.
Choice Solutions, Inc.






--------------------------------------------------------------------------------